     19-11204-hcm Doc#7 Filed 10/10/19 Entered 10/10/19 15:32:27 Main Document Pg 1 of 8
                                                                                                                               10/10/2019 03:29:58pm



 Fill in this information to identify the case:
 Debtor              StreamMe, Inc. (f/k/a Vubeology, Inc.)

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         19-11204                                                                                  Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
           No. Go to Part 2.
           Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the
                                                                claim is: Check all that apply.
                                                                    Contingent
                                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:

Date or dates debt was incurred
                                                                Is the claim subject to offset?
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(     )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
     19-11204-hcm Doc#7 Filed 10/10/19 Entered 10/10/19 15:32:27 Main Document Pg 2 of 8
                                                                                                                              10/10/2019 03:29:58pm


Debtor        StreamMe, Inc. (f/k/a Vubeology, Inc.)                                   Case number (if known)      19-11204

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1    Nonpriority creditor's name and mailing address        As of the petition filing date, the claim is:                   $49,000.00
                                                                   Check all that apply.
Broadway North Partnership                                             Contingent
8546 Broadway, Suite 209                                               Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
San Antonio                              TX       78217            Breach of Lease

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.2    Nonpriority creditor's name and mailing address        As of the petition filing date, the claim is:                   $47,604.46
                                                                   Check all that apply.
Charter Communications/Spectrum                                        Contingent
Attn: Bankruptcy                                                       Unliquidated
                                                                       Disputed
12405 Powerscourt Dr.
                                                                   Basis for the claim:
St. Louis                                MO       63131            Phone/Internet

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number          4    0    1   8                Yes
Reference #: 8260141464208362


     3.3    Nonpriority creditor's name and mailing address        As of the petition filing date, the claim is:                      $366.67
                                                                   Check all that apply.
McCarthy, Burgess & Wolff                                              Contingent
c/o Paychex                                                            Unliquidated
                                                                       Disputed
26000 Cannon Road
                                                                   Basis for the claim:
Cleveland                                OH       44146            Business Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.4    Nonpriority creditor's name and mailing address        As of the petition filing date, the claim is:               $12,575,000.00
                                                                   Check all that apply.
Ross Perkins                                                           Contingent
800 Stewart Street                                                     Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Seattle                                  WA       98101            Loan to Fund Company

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
  19-11204-hcm Doc#7 Filed 10/10/19 Entered 10/10/19 15:32:27 Main Document Pg 3 of 8
                                                                                                                           10/10/2019 03:29:58pm


Debtor       StreamMe, Inc. (f/k/a Vubeology, Inc.)                                 Case number (if known)      19-11204

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $1,229,704.00
                                                                Check all that apply.
Scott Perkins                                                       Contingent
14916 Flat Top Ranch Rd                                             Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Austin                                 TX       78732           Loan to Fund Company

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:               $12,162,500.00
                                                                Check all that apply.
Shawn Boday                                                         Contingent
800 Stewart Street                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Seattle                                WA       98101           Loan to fund Company

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    Unknown
                                                                Check all that apply.
WAG Aquisitions, LLC                                                Contingent
c/o Ronald Abramson                                                 Unliquidated
                                                                    Disputed
Liston Abramson LLP
600 Fifth Avenue, 2nd Floor                                     Basis for the claim:
New York                               NY       10020           Complaint on Patent Infringement

Date or dates debt was incurred      various                    Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3
     19-11204-hcm Doc#7 Filed 10/10/19 Entered 10/10/19 15:32:27 Main Document Pg 4 of 8
                                                                                                                      10/10/2019 03:29:58pm


Debtor       StreamMe, Inc. (f/k/a Vubeology, Inc.)                            Case number (if known)      19-11204

 Part 4:       Total Amounts of the Priority and Nonpriority Unsecured Claims

5.    Add the amounts of priority and nonpriority unsecured claims.

                                                                                                     Total of claim amounts

5a. Total claims from Part 1                                                               5a.                        $0.00

5b. Total claims from Part 2                                                               5b.   +         $26,064,175.13


5c. Total of Parts 1 and 2                                                                 5c.             $26,064,175.13
    Lines 5a + 5b = 5c.




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                     page 4
     19-11204-hcm Doc#7 Filed 10/10/19 Entered 10/10/19 15:32:27 Main Document Pg 5 of 8
                                                                                                                                                                                    10/10/2019 03:29:59pm



 Fill in this information to identify the case:


 Debtor Name StreamMe, Inc. (f/k/a Vubeology, Inc.)

 United States Bankruptcy Court for the:                    WESTERN DISTRICT OF TEXAS


 Case number (if known): 19-11204                                                                                                                                                    Check if this is an
                                                                                                                                                                                     amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                12/15



 Part 1:            Summary of Assets

1.    Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

      1a. Real property:
                                                                                                                                                                                                  $0.00
          Copy line 88 from Schedule A/B........................................................................................................................................................................

      1b. Total personal property:
                                                                                                                                                                                         $6,731.85
          Copy line 91A from Schedule A/B........................................................................................................................................................................

      1c. Total of all property
                                                                                                                                                                                          $6,731.85
          Copy line 92 from Schedule A/B........................................................................................................................................................................


 Part 2:            Summary of Liabilities

2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D......................................................                                             $0.00

3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

      3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                  $0.00
          Copy the total claims from Part 1 from line 5a of Schedule E/F..............................................................................................................................................

      3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                               + $26,064,175.13
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F...................................................................................................................


4.    Total liabilities
      Lines 2 + 3a + 3b........................................................................................................................................................................$26,064,175.13




Official Form 206Sum                                          Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
  19-11204-hcm Doc#7 Filed 10/10/19 Entered 10/10/19 15:32:27 Main Document Pg 6 of 8
                                                                                                                               10/10/2019 03:30:03pm



 Fill in this information to identify the case and this filing:
 Debtor Name         StreamMe, Inc. (f/k/a Vubeology, Inc.)

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         19-11204
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:


                 Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                 Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 10/10/2019                       X /s/ Shawn Boday
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Shawn Boday
                                                             Printed name
                                                             Co-CEO
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
       19-11204-hcm Doc#7 Filed 10/10/19 Entered 10/10/19 15:32:27 Main Document Pg 7 of 8
                                                                                                              10/10/2019 03:30:03pm


                                       UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF TEXAS
                                                AUSTIN DIVISION
  IN RE:   StreamMe, Inc. (f/k/a Vubeology, Inc.)                                 CASE NO     19-11204

                                                                                 CHAPTER      7
                                                    AMENDED 10/10/2019
                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 10/10/2019                                          Signature    /s/ Shawn Boday
                                                                     Shawn Boday
                                                                     Co-CEO


Date                                                     Signature
19-11204-hcm Doc#7 Filed 10/10/19 Entered 10/10/19 15:32:27 Main Document Pg 8 of 8
                                                                         10/10/2019 03:30:04pm




                           McCarthy, Burgess & Wolff
                           c/o Paychex
                           26000 Cannon Road
                           Cleveland, OH 44146

                           United States Department of Justice
                           United States Attorney
                           601 N.W. Loop 410, Suite 600
                           San Antonio, TX 78216

                           United States Trustee
                           903 San Jacinto, Suite 230
                           Austin, TX 78701
